Title: To James Madison from Frederick H. Wollaston, 10 June 1801 (Abstract)
From: Wollaston, Frederick H.
To: Madison, James


10 June 1801, Genoa. Notes friendly disposition of government toward Americans. Encloses copy of Cathcart’s circular letter. Has been informed through arrival of the Maryland at Le Havre that the President has been ordered to proceed to the straits. Suggests that a small squadron would suffice to rid seas of Barbary corsairs and force them to sue for peace. Expects American trade in Genoa will become considerable. Repeats earlier request to become naturalized citizen. In postscript, notes that no U.S. vessels are presently in port.
 

   
   RC and enclosure (DNA: RG 59, CD, Genoa, vol. 1). RC 3 pp.; addressed to Marshall; docketed by Wagner as received 8 Oct. Enclosed circular letter from Cathcart, 2 June 1801 (3 pp.), endorsed by Wollaston as a true copy (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:483–85). The Senate had approved Adams’s nomination of Wollaston, an established merchant in Genoa, as consul on 10 July 1797, but complications delayed presentation of his credentials until 20 Dec. 1799 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:249–50; Antonino Rongo, L’assedio di Genova 1800 [Genoa, 1976], p. 111).



   
   A full transcription of this document has been added to the digital edition.

